Fourth Court of Appeals
                               San Antonio, Texas
                                   November 17, 2021

                                   No. 04-21-00251-CV

                           Herbert Lawrence POLINARD, Jr.,
                                       Appellant

                                            v.

Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                              eXp Realty LLC,
                                  Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-11887
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       After consideration, we GRANT IN PART Appellant’s Unopposed Motion for
Extension of Time to File Appellant’s Brief and Unopposed Motion to File Response to
Appellee’s Motion to Dismiss, and ORDER appellant to file his brief and response by
December 17, 2021. Any further request for extension of time will be disfavored.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court